UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4422


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEISHA MONIQUE SIMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:09-cr-00867-CMC-1)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie T. Sarji, SARJI LAW FIRM, LLC, Charleston, South
Carolina, for Appellant.     Tommie DeWayne Pearson, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keisha      Sims     appeals       from       the    revocation      of    her

supervised release and resulting eight-month sentence.                               Counsel

has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious issues

for   appeal         but     raising   whether          the    sentence      imposed      was

reasonable and whether Sims received ineffective assistance of

counsel    when      counsel      allegedly       did    not    advise     Sims    that   she

could cure her violation for being in arrears on restitution by

paying the arrearage.              Sims has not filed a pro se supplemental

brief, and the Government declined to file a brief.                               Finding no

error, we affirm.

               Sims questions the reasonableness of her eight-month

revocation sentence.              The district court has broad discretion to

impose     a     sentence       upon   revoking          a     defendant’s        supervised

release.       United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).      Thus, this court will affirm a sentence imposed after

revocation of supervised release if it is within the governing

statutory range and not plainly unreasonable.                            United States v.

Crudup,        461 F.3d 433,    439-40       (4th       Cir.      2006).       Before

determining whether the sentence is “plainly unreasonable” we

must decide whether it is unreasonable.                            Id. at 438. In doing

so,   the        court       “follow[s]       generally            the   procedural       and



                                              2
substantive         considerations”               used     in         reviewing        original

sentences.    Id.

            A sentence or revocation is procedurally reasonable if

the    district      court      has        considered           the     policy    statements

contained    in     Chapter     7     of    the    Sentencing          Guidelines      and   the

applicable 18 U.S.C. § 3553(a) (2012) factors, Crudup, 461 F.3d

at 440, and has adequately explained the sentence chosen, though

it need not explain the sentence in as much detail as when

imposing the original sentence.                    Thompson, 595 F.3d at 547.                 A

sentence     is    substantively           reasonable        if       the    district     court

states a proper basis for its imposition of a sentence up to the

statutory     maximum.          Crudup, 461 F.3d     at    440.      If,      after

considering       the    above,       the    appeals       court        decides     that     the

sentence is not unreasonable, it should affirm.                              Id. at 439.      In

this initial inquiry, the court takes a more deferential posture

concerning issues of fact and the exercise of discretion than it

does     applying       the    reasonableness            review        to    post-conviction

Guidelines sentences.            United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007).                Only if this court finds the sentence

unreasonable must the court decide whether it is “plainly” so.

Id. at 657.

            Under       this    court’s       deferential             standard    of   review,

Sims’ sentence is not plainly unreasonable.                                 A review of the

record     establishes         that    the        district       court       considered      the

                                              3
advisory Guidelines range of six to twelve months.                            Furthermore,

the    district      court    drew      upon       specific      § 3553(a)      factors    in

determining the proper sentence, and noted that it believed that

Sims    could     not    comply      with      supervised         release.       Thus,    we

conclude      that    Sims’      eight-month         revocation       sentence     was    not

unreasonable, nor was it plainly so.

              Sims also claimed that she did not receive effective

assistance of counsel because counsel allegedly did not advise

her that she could cure her violation for being in arrears on

restitution      by     paying    the    arrearage.             Claims   of    ineffective

assistance of counsel are generally not cognizable on direct

appeal    unless       the    record     conclusively            establishes     counsel’s

“objectively unreasonable performance” and resulting prejudice.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,      ineffective      assistance          claims       are   most   appropriately

pursued in 28 U.S.C.A. § 2255 (West Supp. 2013) proceedings.

See     United       States    v.    Baptiste,            596 F.3d 214,     216     n.1

(4th Cir. 2010).

              We determine that the limited record before this court

fails    to   conclusively        establish         the    ineffectiveness        of    Sims’

counsel.       Although we are not conclusively deciding the issue,

even if Sims was not appropriately counseled on the restitution

arrearage issue, she still was in violation of her supervised

release on two other Class C violations.                         Therefore, she has not

                                               4
established    prejudice.        Accordingly,         we    decline   to     consider

Sims’ ineffective assistance claim at this time.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the revocation of Sims’ supervised release

and her sentence.       This court requires that counsel inform Sims,

in writing, of the right to petition the Supreme Court of the

United   States   for   further       review.     If       Sims   requests    that   a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Sims.                     We dispense with

oral   argument   because       the    facts    and    legal      contentions      are

adequately    presented    in    the    materials      before     this     court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                         5